CONFIDENTIAL TREATMENT REQUESTED EXHIBIT 10.19 

CONFIDENTIAL TREATMENT REQUESTED UNDER RULE 24(b)(2) OF THE SECURITIES AND
EXCHANGE ACT OF 1934. CONFIDENTIAL TREATMENT IS REQUESTED AND IS NOTED WITH
“[CONFIDENTIAL TREATMENT REQUESTED].” AN UNREDACTED VERSION OF THIS DOCUMENT HAS
BEEN PREVIOUSLY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.


COLLABORATIVE RESEARCH
AGREEMENT
BETWEEN
UNIVERSITY OF BRADFORD
AND SOMANTA INCORPORATED

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


COLLABORATIVE RESEARCH AGREEMENT

This agreement dated the 1st day of March 2006 is between:

(1) UNIVERSITY OF BRADFORD (” The University”) established in England whose
principal address is Richmond Road, Bradford, BD7 1DP, UK; and


(2) SOMANTA Incorporated (“Somanta”) a company incorporated in the United States
under the law of Delaware with a registered office at 80 Harley Street, London,
W1G 7HL, UK.


RECITALS:

A. Somanta and The University intend to enter into a research collaboration
agreement under which The University shall conduct further research funded by
Somanta on the invention(s) disclosed by The Patents, which are owned by or
exclusively licensed to Somanta.


IT IS AGREED as follows:

1. Definitions

In this Agreement the following words shall have the following meanings:

1.1 "Background Information" any information and/or Know-how made available by
either party to the other party pursuant to Clause 4.1;
1.2
"Commencement Date"
The Commencement Date shall be the date of signing this Agreement;
1.3
"Intellectual Property"
means all of the following and as they exist in all jurisdictions throughout the
world:


1.3.1    patents, patent applications and inventions, designs and improvements
described and claimed therein, patentable inventions and other patent rights
(including any divisions, continuations,continuations- in-part, substitutions,
or reissues thereof, whether or not patents are issued on any such applications
and whether or not any such applications are modified, withdrawn, or;
resubmitted);


1.3.2    trademarks, service marks, trade dress, trade names, brand names,
designs, logos, or corporate names, whether registered or unregistered, and all
registrations and applications for registration thereof; and


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED



1.3.3     copyrights, including all renewals and extensions thereof, copyright
registrations and applications for registration thereof.
1.4
"Background Intellectual
Intellectual Property previously developed and owned or Property" exclusively
licensed to the respective parties which is required for carrying out the
responsibilities in the Research Project pursuant to Clauses 4.2 and 4.3 and
Schedule 2;
1.5
"Know-how"
All technical information in the Field created during research carried out by
The University under the direction of Prof. Laurence Patterson in the possession
of The University relating directly to the inventions claimed in The Patents;
1.6
"The Patents"
[CONFIDENTIAL TREATMENT REQUESTED]
1.7 "Patent A" [CONFIDENTIAL TREATMENT REQUESTED]
1.8 "Patent B" [CONFIDENTIAL TREATMENT REQUESTED]
1.9
"Payment Schedule"
The payments due to be paid by Somanta to The University for research conducted
under the agreed Project Plan and set out in Schedule 1 and Clause 3.1.
1.10
"Project Intellectual
All Intellectual Property arising out of the Research Property" Project within
the Project Plan including, without limitation, the Project Information;
1.11
"Project Information"
all discoveries, inventions, whether patentable or not, results, data, analyses,
designs, formulae, processes, specifications, reports, methods, Know-how, trade
secrets, drawings or other information arising out of the Research Project;
1.12
"Project Plan"
the timetable, research and development objectives, deliverables and plan of
work for the Research Project agreed by The University and Somanta, and set out
in Schedule 2 as may be amended from time to time;
1.13
"University's Project
the work to be carried out by The University under the Responsibilities"
Research Project as described in Schedule 2 as may be amended from time to time;


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

1.14 "University's Project including Prof. Laurence Patterson and his research
Scientists" team (employed by The University) and any replacements thereof;
1.15
"University's Project Team"
The University's Project Scientists and any other individuals involved in the
Research Project by The University;
1.16
"Field"
Area of scientific research undertaken by the University Project Team to
complete the Research Project;
1.17
"The Research Project"
The research undertaken as described in the Project Plan and performed by The
University's Project Team;
1.18 "The Research Team" The team involved in the delivery of the research
collaboration including the University's Project Team and those individuals
involved in the research either directly or indirectly at Somanta;


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

2. The Research Project


2.1 The University shall carry out its Project Responsibilities with reasonable
skill and care, and in accordance with the timetable and scope set out
specifically in the Project Plan (Schedule 2) in connection to The Patents which
is the condition precedent of the Research Project.


2.2 At the end of each three month period, The University shall notify Somanta
with a progress report on the Research Project setting out the following:-


2.2.1 the work which The University has carried out on the Research Project
during the previous three months;


2.2.2 any data and/or results obtained during the previous three months;


2.2.3 the work that The University intends to carry out during the next three
months; and


2.2.4 details of any inventions made in the course of carrying out the Research
Project as described in the Project Plan.


2.3 Within 14 days of the end of each calendar quarter the parties shall meet to
discuss progress on the Research Project in general and in particular The
University’s latest progress report submitted under Clause 2.2. The University
shall procure that the Project Scientists shall attend such meetings together
with such other members of the University’s Project Team as Somanta may
reasonably request. This meeting should occur at a destination and time
previously agreed by both parties and at Somanta’s expense.


2.4 The University shall use The University’s Project Scientists to carry out
and/or supervise The University’s Project Responsibilities. If, due to
circumstances beyond the reasonable control of The University, it is necessary
to replace any of the University’s Project Scientists then the parties shall
promptly meet to discuss potential replacements of equivalent qualification and
experience in the Field. The University shall not replace any of The
University’s Project Scientists on the Research Project without the prior
written approval of Somanta.


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

2.5 The University shall have discretion following consultation with Somanta to
replace other members of The University’s Project Team during the Research
Project with replacements of appropriate qualifications, skills and experience
in the Field.


3. Payment


3.1 In consideration of The University complying with its obligations under this
Agreement, Somanta shall pay to The University the amounts set out in the
Payment Schedule paid quarterly, in arrears from the Commencement Date.


3.2 All sums due under this Agreement shall be paid in [CONFIDENTIAL TREATMENT
REQUESTED].


3.3 Sums specified in this Agreement in relation to the Payment Schedule are
[CONFIDENTIAL TREATMENT REQUESTED] of Value Added Tax.


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

4. Ownership and Use of Background Information, Background Intellectual Property
and the Project Intellectual Property


4.1 Each party shall make available to the other such of its Background
Information as may assist the other party in carrying out its responsibilities
under the Research Project provided that nothing in this Clause 4.1 shall oblige
either party to act in breach of a confidentiality obligation owed to any third
party.


4.2 Ownership of Background Intellectual Property shall remain vested in the
party making such Background Intellectual Property available.


4.3 Each party hereby grants to the other a non-exclusive, non-transferable,
non-sublicensable, royalty-free licence to make use of its Background
Intellectual Property solely for the purposes of carrying out its
responsibilities under the Research Project.


4.4 Somanta shall own the entire right, title and interest in and to all Project
Intellectual Property discovered, developed, or invented in the course of
performing the Research Project as defined within the Project Plan or otherwise
related to Alchemix or Prodrax, whether solely by a party or jointly by the
parties subject to clause 4.5. The University hereby assigns to Somanta all
right, title and interest, if any, The University has in any Project
Intellectual Property; provided that in the event that the foregoing assignment
would be void or impermissible, then The University automatically shall be
deemed to have granted to Somanta the perpetual, irrevocable, fully paid-up,
freely sub-licensable license to use and practice such Project Intellectual
Property for any and all purposes, which license shall be exclusive to Somanta,
and which license shall survive any expiration or termination of this Agreement.
Notwithstanding the foregoing, Somanta hereby grants to The University a
perpetual, irrevocable, royalty-free, non-sublicensable license to use and
practice Project Intellectual Property solely for non-commercial research
purposes. University hereby agrees that any and all University employees,
students or any other persons who provide services in connection with the
Research Project will have assigned any and all rights such employee, student or
any other person may obtain in any technology or other information by virtue of
such services to the University.


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

4.5 Somanta shall have the exclusive right to apply for patents in respect of
improvements and/or inventions made in the course of the Research Project within
The Project Plan and The University shall provide Somanta with such assistance
as Somanta shall from time to time request with the filing and prosecution of
such patent applications, entirely at Somanta’s expense.


4.6 For the avoidance of doubt, notwithstanding Clause 4.4, The University and
Somanta shall own the Intellectual Property, improvements and inventions created
or arising outside The Project Plan and unrelated to either Alchemix or Prodrax
jointly or solely in accordance of contribution of each party; provided,
however, that University hereby grants to Somanta an option (right of first
refusal) to license such Intellectual Property and improvements based on fair
and reasonable commercial terms following negotiation with The University.


5. Confidential Information and Publications


5.1 In this Agreement, subject to Clause 5.2:-


  5.1.1 “Confidential Information” belonging to Somanta shall mean Somanta’s
Background Information, the Project Information and any other information
disclosed to The University by Somanta relating to Somanta’s business, technical
and/or research plans;


5.1.2 “Confidential Information” belonging to The University shall mean The
University’s Background Information.


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

5.2 "Confidential Information" shall not include any information which:-


5.2.1 is or becomes public knowledge through no improper conduct on the part of
the party receiving the Confidential Information; and/or


5.2.2 is already lawfully possessed by the party receiving Confidential
Information prior to receiving it; and/or


5.2.3 is obtained subsequently from a third party without any obligations of
confidentiality and such third party is in lawful possession of such material
and is not in violation of any contractual or legal obligation to maintain the
confidentiality of such material.


5.3 The onus shall be on the party asserting that any of the exceptions set out
in Clause 5.2 apply to prove, by competent written evidence, that such
exceptions apply.


5.4 Each party shall, and shall procure that its respective employees and
members of the Research Team shall keep confidential all Confidential
Information belonging to the other party and shall not use any Confidential
Information belonging to the other party other than for the purposes of carrying
out the Research Project and/or exercising its rights hereunder.


5.5 Each party shall take all reasonable steps to:-


5.5.1 ensure that only the Research Team and other necessary personnel shall
have access to Confidential Information belonging to the other party; and


5.5.2 ensure that its Research Team members use Confidential Information
belonging to the other party for the sole purpose of carrying out the Research
Project or exercising its rights hereunder.


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

5.6 Each party shall procure that each of its employees and members of the
Research Team are bound by appropriate confidentiality and non-use obligations
in respect of Confidential Information belonging to the other party.


5.7 The University shall be entitled to publish the results of work carried out
by The University under the Research Project provided that:-


5.7.1 All proposed publications (including, but not limited to, scientific
publications, patent applications and non-confidential presentations), shall be
submitted in writing to Somanta for review at least thirty (30) days before
submission for publication or before presentation. Somanta may require the
deletion from the publication of any Background Intellectual Property or
Information, or an amendment to the publication through which commercially
sensitive Background Intellectual Property and/or Information is disguised to
the satisfaction of Somanta. Somanta may also request the delay of the
publication if in it’s opinion the delay is necessary in order to seek patent or
similar protection to Project Intellectual Property. Any delay imposed on
publication shall not last longer than is reasonably necessary to obtain the
required protection; and shall not exceed six (6) months from the date of
receipt of the proposed publication by Somanta. Notification of the requirement
for delay in publication must be received by the University within thirty (30)
days after receipt of the proposed publication by Somanta, failing which the
University shall be free to assume that Somanta has no objection to the proposed
publication and


5.7.2 the proposed publication does not contain any Confidential Information
belonging to Somanta, unless Somanta has consented thereto in writing.


5.8 Any publication of the results of the Research Project shall acknowledge the
assistance of Somanta and will include Somanta collaborators as co-authors
whenever it applies.


5.9 The obligations of confidentiality and non-use set out in this Clause 5
shall remain in force and shall be binding upon the parties for so long as any
party has knowledge or possession of any Confidential Information belonging to
the other party and for the avoidance of doubt shall survive any termination or
cancellation of this Agreement.


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

6. Duration and Termination


6.1 This Agreement shall commence on the Commencement Date and shall expire on
completion of the Research Project unless sooner terminated in accordance with
the provisions of this Clause 6.


6.2 Either party may terminate this Agreement forthwith if:-


6.2.1 the other party breaches any provision of this Agreement and, having been
notified of such breach, fails to remedy it within 30 days of notification; or


6.2.2 any of the following events occur:-


6.2.2.1   an order is made or a resolution passed for the winding up of the
other party (other than for the purpose of a solvent scheme of reconstruction or
amalgamation);


6.2.2.2   an administration, administrative receiver or receiver is appointed in
respect of a material part of the other party’s assets or business; or


6.2.2.3   as a consequence of financial difficulties the other party makes any
voluntary arrangement with its creditors; or


6.2.2.4   the other party ceases to continue its business; or


6.2.2.5   the other party becomes unable to pay its debts as and when they fall
due;


6.2.2.6   as a consequence of debt and/or maladministration, the other party
takes or suffers any similar or analogous action to those listed in Clauses
6.2.2.1 to 6.2.2.3 above.


6.2.2.7   The Patents or the licence of The Patents becomes invalid, expired or
terminated.


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

7. Consequences of Expiry and Termination


7.1 On expiry or termination of this Agreement for any reason:-


7.1.1 Subject to Clause 7.1.2, each party shall return all materials containing
any Background Information in its possession or control to the party which made
such Background Information available;


7.1.2 The University shall immediately hand over to Somanta all samples or other
materials containing any Project Information in its possession or control; and


7.1.3 Subject to Clause 7.2, the provisions of Clauses 4.2, 4.4 to 4.6
inclusive, 5and 7 shall continue in full force and effect.


7.2 Expiry and termination of this Agreement shall be without prejudice to any
other right or remedy for breach of this Agreement which either party may have
which accrued on or prior to the date of expiry or termination.


8. General


8.1 Notices


8.1.1 Any notice or other communication given under this Agreement shall be in
writing and shall be sent by pre-paid first class mail or by fax (confirmed by
pre-paid first class mail placed in the post on or on the day after the date of
transmission) to the other party at the address set out at the beginning of this
Agreement or to such other address or fax number as may from time to time be
notified to the other party in writing.


8.1.2 Any notice so sent by pre-paid first class mail shall be deemed to have
been given on the third business day from and including the date of posting. Any
notice so sent by fax (and confirmed by first class mail as aforesaid) shall be
deemed to have been given the next business day following the day of
transmission.


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

8.2 Severability


If any provision of this Agreement is declared by any judicial or other
competent authority to be void, voidable, illegal or otherwise unenforceable
then the remaining provisions of this Agreement shall continue in full force and
effect. The judicial or other competent authority making such determination
shall have the power to limit, construe or reduce the duration, scope, activity
and/or area of such provision, and/or delete specific words or phrases as
necessary to render, such provision enforceable.


8.3 Waiver


Failure or delay by any party to exercise any right or remedy under this
Agreement shall not be deemed to be a waiver of that right or remedy, or prevent
it from exercising that or any other right or remedy on that occasion or on any
other occasion.


8.4 Entire Agreement and Amendments


8.4.1 This Agreement constitutes the entire agreement and understanding of the
parties relating to the subject matter of this Agreement and supersedes all
prior oral or written agreements, representations, understandings or
arrangements between the parties.


8.4.2 The parties acknowledge that they are not relying on any agreement,
understanding, arrangement, warranty, representation or term which is not set
out in this Agreement.


8.4.3 Nothing in this Clause 8.4 shall operate to:-


8.4.3.1   exclude any provision implied into this Agreement by law and which may
not be excluded by law; or


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

8.4.3.2   limit or exclude any liability, right or remedy to a greater extent
than is permissible under law.


8.4.4 No change may be made to this Agreement except in writing signed by the
duly authorised representatives of each of the parties.


8.4.5 Either party may propose changes to the Project Plan (described in
Schedule 2). Proposed changes must be agreed to in writing by both parties.
Appropriate changes to the budget (Schedule 1) will be agreed to in writing
prior to implementation of any Project Plan changes.


8.5 Relationship of the Parties


8.5.1 Nothing in this Agreement shall create evidence or imply any agency,
partnership or joint venture between the parties.


8.5.2 No party shall act or describe itself as the agent of any of the other
parties nor shall a party represent that it has any authority to make
commitments on behalf of the other parties.


8.6 Assignment and Sub-contracting


This Agreement is personal to the parties and neither party shall assign,
transfer, sub-license, sub-contract, charge, or otherwise deal in its rights or
obligations under this Agreement except in the circumstance whereby Somanta
undergoes a merger, consolidation or sale of substantially all its assets in
which case it may assign this Agreement to any party in conjunction with the
aforementioned.


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

8.7 Publicity


Except as required by law or regulation and subject to clause 5.7, no one shall
make any announcement, or comment upon, or originate any publicity, or otherwise
provide any information to any third party (other than its legal advisors)
concerning this Agreement (including without limitation the existence of this
Agreement, the performance of this Agreement and/or any dispute, arbitration or
disagreement relating to this Agreement) without the prior written consent of
the other parties. The parties acknowledge that Somanta is required to include a
description of this Agreement, with a copy attached, in its regulatory filings.


8.8 Further Assurances


As and when requested by another party, each party shall, and shall procure that
their respective employees shall, do all acts and execute all documents as may
be reasonably necessary to give effect to the provisions of this Agreement.


8.9 Headings


The headings used in this Agreement are for convenience only and shall not
affect the interpretation of this Agreement.


8.10 University’s Project Team


In this Agreement, unless the context otherwise requires, an obligation by The
University to do, or not to do, an act shall be deemed to include an obligation
on The University to procure that each member of The University’s Project Team
shall do, or not do, that act.


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

8.11 Law and Jurisdiction


The validity, construction and performance of this Agreement shall be governed
by English law and the parties accept the exclusive jurisdiction of the English
courts in respect thereof.




SIGNED ON BEHALF OF THE UNIVERSITY OF BRADFORD:

SIGNATURE: /s/ R.J. Andrew

NAME :R.J. Andrew

POSITION : Registrar and Secretary

DATE: February 22, 2006




SIGNED ON BEHALF OF SOMANTA:

SIGNATURE: /s/ Agamemnon Epenetos

NAME : Agamemnon Epenetos

POSITION : CEO

DATE: February 17, 2006

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


SCHEDULE 1


THE PAYMENT SCHEDULE
[CONFIDENTIAL TREATMENT REQUESTED]

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


SCHEDULE 2


THE PROJECT PLAN
[CONFIDENTIAL TREATMENT REQUESTED]